Citation Nr: 0530111	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  01-03 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating for lumbosacral strain with 
degenerative disc disease in excess of 10 percent effective 
from January 29, 1999 to April 21, 1999, and in excess of 20 
percent effective from April 22, 2004.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton




INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1955, and was also a member of the U.S. Navy 
Reserves from which he received an honorable discharge in 
December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which granted service 
connection for lumbosacral strain and assigned that 
disability a 10 percent rating effective from January 29, 
1999.  The veteran perfected an appeal as to the rating 
assigned.  

During the course of the appeal, the Board remanded the case 
to the RO for further development.  Subsequently, in an 
October 2004 rating decision, the RO increased the assigned 
rating from 10 to 20 percent, effective April 22, 2004.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  Neither the criteria for evaluating spine disorders, in 
effect when the veteran filed this claim, nor the revised 
criteria that became effective September 23, 2002, or 
effective September 26, 2003, respectively, is more favorable 
to the veteran's claim.

3.  Effective January 29, 1999, the veteran's service-
connected low back disorder has likely resulted in severe 
overall limitation of lumbar spine motion and related 
functional loss.




CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, for low 
back disability have been met effective from January 29, 
1999.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002), Diagnostic Codes 5003, 5292, 5293, 5295 
(effective prior to September 26, 2003), and Diagnostic Codes 
5003, 5237, 5243 (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.
 
In letters dated in March 2001, November 2003, and January 
2004, and in the statement of the case and supplemental 
statements of the case, the RO notified the appellant of the 
information and evidence necessary to substantiate the 
claims, the information and evidence that VA would seek to 
provide, and the information and evidence the appellant was 
expected to provide.  In addition, the RO asked the appellant 
to submit any evidence in his possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond.  
VA has requested records from all sources identified by the 
veteran.  The veteran has been afforded pertinent 
examination.  For these reasons, to decide the appeal now 
would not be prejudicial to the claimant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that VA 
has complied with the VCAA duties to notify and assist.
 
II. Background

The veteran is claiming that he is entitled to an increased 
rating for his service-connected lumbosacral strain.  The 
Board has reviewed all the evidence of record, with an 
emphasis on the more recent evidence dated beginning from the 
year prior to receipt, in January 1999 of the veteran's claim 
on appeal.  The recent evidence consists of contentions of 
the veteran, and lay statements of others; various VA and 
private medical records reflecting treatment for different 
medical conditions and disorders; and reports of VA 
examinations in February 2000 and April 2004.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and will not be discussed in total detail.  The 
Board will summarize the relevant evidence where appropriate 
and material to the issue here.

In a March 1999 statement, Edward W. Douglas, D.C. stated the 
following.  The veteran's main complaint was regarding his 
low back.  The veteran had a degenerative spinal disease with 
repeated low back syndrome, subluxation L-4-5, which results 
in acute lumbalgia and sometimes sciatic neuralgia.  In a May 
1999 private treatment report, there is a diagnosis of 
sciatica radiculitis.

During a February 2000 VA examination, the veteran reported 
complaints of chronic low back and leg pain.  The veteran 
reported having back pain all of the time.  He did not use 
crutches or brace.  He reported he had not undergone any 
surgery.  He worked on a ranch until two years ago when he 
had to retire because of back pain, and is not now working 
because of the back.

On examination, range of motion included forward flexion of 
the dorsolumbar spine of 90 degrees, backward extension of 15 
degrees, lateral flexion of 20 degrees to the left and 25 
degrees to the right, rotation of 25 degrees bilaterally.  
All of these movements caused some pain.  With respect to the 
effect of pain in additional limitations of range of motion, 
the examiner noted there was no fatigue, weakness, or lack of 
endurance.  There was objective evidence of painful motion; 
and no spasm, weakness or tenderness.  The veteran's posture 
was normal, with no fixed deformity.  The musculature of the 
back showed no atrophy or spasm.  No neurological deficit was 
elicited.  

The report of lumbosacral spine X-ray examination contains an 
impression of degenerative changes noted of the lumbar spine 
with osteophytes; there is joint space narrowing of the L2-L3 
and L5-S1 interspaces; a vacuum disc phenomenon is noted of 
the L5-S1 interspace; there is grade I spondylolisthesis of 
the L5-S1 level; and no acute bony process identified. 

The February 2000 VA examination report concludes with a 
diagnosis of lumbosacral strain, spondylolisthesis and 
degenerative disk disease.

A private chiropractic treatment record in April 2000 
contains objective findings including decreased joint range 
of motion, palpable tenderness, and muscle spasm.

Private radiology reports in April 2001 show that the 
veteran's has degenerative changes and other pathologies of 
the lumbosacral spine. 

A VA treatment record in November 2002 shows that at that 
time the lumbosacral spine manifested tenderness at the L5 
level, SLRT was negative, and backward extension was limited.  
The assessment at that time was low back pain (degenerative 
change by X-ray May 2000). 

In a statement received in March 2001 from the Rockingham 
Chiropractic Center, the author stated that the veteran was 
treated for low back pain.  Initial evaluation showed ranges 
of motion of the lumbar spine to be as follows: flexion of 65 
degrees; extension of 10 degrees; and left and right lateral 
flexion of 40 and 25 degrees, respectively.  Pain was noted 
with extension and lateral bending bilaterally.  Objective 
testing for back pain was positive.  X-ray examination 
revealed severe degenerative joint disease and degenerative 
disc disease at L3-L5; retrolisthesis of L5 on S1; previous 
fracture of L4 superior endplate; pelvis was high on left 
side with global left body rotation of lumbar spine. 

During an April 2004 VA spine examination the veteran 
complaints of pain about 80 percent of the time, which is 
aggravated by any activity, and which radiates down into both 
legs, more on the left leg than the right.  He said that he 
had some stiffness in the back and that he drags the left leg 
when he walks, which has resulted in falls when the leg 
collapsed.  The veteran reported that he takes aspirin for 
pain with some relief.  

The veteran reported that he had flare-ups if he is on his 
feet for longer than 35 to 40 minutes or sits more than a 
couple of hours, or walks a long distance.  If so, he gets an 
increase in pain to an extent that he has to lay down.  He 
said that he has no significant flare-ups such that he has to 
spend days in bed, and has had no incapacitating flare-ups 
such that he has been ordered to go to a hospital by a 
physician.  With flare-ups he has increased pain but did not 
describe any decrease in function as a result of flare-ups.

The veteran reported no associated features or symptoms such 
as bladder or bowel problems.  The veteran reported that he 
walks with a cane, but does not use crutches, walker or back 
brace.  The veteran thought he could walk a mile, but stated 
that he only walks around the house.  He said that he is 
somewhat unsteady on his feet due to the problem with the 
left leg.  The veteran stated that he had had no surgery on 
his back.  

With respect to functional assessment, the veteran reported 
that he had to retire from his work as a cowboy in 1995 
because he was no longer capable of doing that kind of work.  
He was unable to do other jobs involving riding a motorcycle 
and machinery but this caused an increase in the pain.  He 
had to quit and has been totally unemployed for the past 
eight months.

On examination, examination of the back was normal.  The 
veteran had normal lordosis.  There was no paravertebral, 
sacroiliac, or sciatic notch tenderness. The veteran was able 
to bend backward to about 20 degrees, with complaints of 
minimal pain, but stops at that point because of stiffness.  
He bends laterally to 20 degrees, complaining of stiffness 
and slight pain and stopping because of that.  He can bend 
forward to 70 degrees, with pain at about 50 degrees, but he 
moves to 70 degrees in spite of the pain.  The veteran is 
unable to walk on his toes because of pain in his feet, not 
in his back.  He can walk on his heels.  He walked across the 
room with no significant back pain.  Motor examination of the 
back was grossly normal.  

The examiner did not see any change in the examination with 
repetitive movement.  There was no fatigability or 
incoordination with repetitive motion.  The veteran did not 
describe any decrease in functional ability during flare-ups.  
The examiner noted that X-rays showed degenerative changes at 
the L5-S1 level according to the claims file.  The veteran 
was able to rotate to 35 degrees, bilaterally, with 
complaints of pain in the back on motion.  There were no 
other symptoms with repetitive motion.  The report contains a 
diagnosis of degenerative disc disease/degenerative joint 
disease of the lumbosacral spine with residuals.
 
During an April 2004 VA examination for neurological 
disorders, the veteran reported that he had backaches while 
farming and stopped working in 1995.  After neurologic 
examination, the report concluded with the following in 
response to queries.  The veteran had backaches for 49 years 
with mild ataxia walking, and inability to jog.  The veteran 
was absent ankle jerks, but had normal strength and 
sensation.  The veteran has moderate intervertebral disc 
syndrome, which is not manifested by persistent symptoms 
compatible with sciatic neuropathy with characteristic signs.  
The intervertebral disc syndrome results in recurring pain 
attacks and the veteran has relief from these attacks.  The 
intervertebral disc syndrome does not result in 
incapacitating attacks.  With respect to the left sciatic 
nerve, both ankle reflexes are absent, but this may come from 
medication, obesity, and age.  None of the veteran's 
medications cause significant side effects.  

III.  Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements and testimony describing the 
symptoms of his service-connected disorder are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements and testimony must be 
considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).  

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

During the course of this appeal the regulations for rating 
disabilities of the spine were twice revised effective 
September 23, 2002, and effective September 26, 2003. See 67 
Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 
27, 2003). The RO has notified the veteran of the former and 
revised criteria and has evaluated the claim under the former 
and revised regulations.  As such, there is no prejudice to 
the veteran in the Board's consideration of this case.

In this regard, the Board notes that VA's General Counsel has 
held that where a law or regulation changes during the 
pendency of a claim for a higher rating, the Board must first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 2002) can be no earlier than the effective date 
of that change.  The Board must apply both the former and the 
revised versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must consider the claim pursuant 
to the former and revised regulations during the course of 
this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The General Counsel of VA subsequently clarified the matter, 
finding that, pursuant to precedent from the United States 
Supreme Court and the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
2003, 69 Fed. Reg. 25,179 (2004).

Prior to September 23, 2002 the Rating Schedule provided 
evaluations for intervertebral disc syndrome when the 
disorder is shown to be mild (10 percent), moderate with 
recurring attacks (20 percent), severe with recurring attacks 
and intermittent relief (40 percent), or pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief (60 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
before September 23, 2002).

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months (10 percent), with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
(20 percent), with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (40 percent), or with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  It was further noted that 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes 
and neurologic disabilities were to be evaluated separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(2).  If intervertebral disc syndrome was present in more 
than one spinal segment, provided that the effects in each 
spinal segment were clearly distinct, each segment of the 
spine was to be evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3).

Prior to September 26, 2003, the Rating Schedule provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 23, 2002).  

For lumbosacral strain ratings were provided when there was 
evidence of characteristic pain on motion (10 percent); 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position (20 
percent); or listing of the whole spine to the opposite side 
with a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  See 38 
C.F.R. § 4.71, Diagnostic Code 5295 (effective before 
September 23, 2002).

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2005).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.

The Court had also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995). VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2003).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA 
General Counsel opinion has held that Diagnostic Code 5293, 
intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).

The Rating Schedule also provides ratings for disability of 
the sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2003).  The term "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree. The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, The Spine (effective from September 26, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

For unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent); and

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion. 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).  See also 38 C.F.R. § 4.71a, 
Plate V. 

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

Range of motion measurements are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).

In a March 2000 rating decision the RO granted service 
connection for lumbosacral strain and assigned that 
disability a 10 percent rating effective from January 29, 
1999 pursuant to Diagnostic Code 5295 then in effect.  The 
veteran perfected an appeal as to that rating assigned.  
Subsequently, in an October 2004 rating decision, the RO 
increased the assigned rating from 10 to 20 percent, 
effective April 22, 2004, based on findings from a VA 
examination of that date, pursuant to Diagnostic Code 5237 in 
effect at that time.

After assessing the evidence of record in light of the 
potentially applicable criteria, the Board finds that an 
evaluation of 40 percent is warranted under the old criteria 
for rating limitation of lumbar spine motion, for the entire 
period under consideration, from January 29, 1999. 

The word "severe" is not defined in the VA Schedule for 
Rating Disabilities. Rather, it is the Board's responsibility 
to evaluate all the medical evidence and determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc. 
Although the criteria under Diagnostic Code 5292 were less 
defined and numerical ranges of motion were not provided in 
the prior rating criteria, guidance can be obtained from the 
amended regulations.  

Under the amended regulations, for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (2).  See also 38 C.F.R. § 4.71a, Plate V. 

Looking at these figures for normal ranges for guidance, the 
medical evidence shows the following with respect to the 
March 2000 VA examination: limitation of forward flexion is 
90 degrees versus a normal range of 90 degrees (no 
limitation); limitation of extension of 15 degrees versus a 
normal range of 30 degrees (limited by 1/2); and limitation 
of lateral flexion of 20 and 25 degrees (left and right) 
versus a normal range of 30 degrees (limited by 1/3 and 
approximately 1/6).

Looking at the March 2001 private treatment report shows the 
following: limitation of forward flexion is 65 degrees versus 
a normal range of 90 degrees (limited by about 1/3); 
limitation of extension of 10 degrees versus a normal range 
of 30 degrees (limited by 2/3); and limitation of lateral 
flexion of 40 degrees  versus a normal range of 30 degrees 
(not limited).

Looking at the April 2004 VA examination, the medical 
evidence shows the following: limitation of forward flexion 
is 70 degrees (with pain at 50 degrees) versus a normal range 
of 90 degrees (limited by over 1/5th, or over 1/2 if pain is 
accounted for); limitation of extension of 20 degrees versus 
a normal range of 30 degrees (limited by 1/3); limitation of 
lateral flexion of 20 degrees versus a normal range of 30 
degrees (limited by 1/3); and limitation of rotation of 35 
degrees versus a normal range of 30 degrees ( no limitation).  
All of these motions involved complaints of pain and 
stiffness.

Considering the significant limitations shown with these 
ranges of motion, the Board concludes the medical evidence 
approximates the criteria for a 40 percent rating under 
Diagnostic Code 5292.  That is, the overall limitation of 
motion of the lumbar spine, as shown by the medical evidence 
discussed above, is reasonably classified as severe.

Review of the entire record finds that the probative value 
and weight of the totality of the evidence is in such balance 
as to require resolution of doubt in the veteran's favor. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. Accordingly, resolving 
doubt in the veteran's favor, the Board finds that the 
evidence supports an increased rating of a 40 percent 
evaluation under the old criteria of Diagnostic Code 5292.  
This increased rating would also compensate the veteran for 
the level of functional loss he experiences.

However, the Board does not find that an evaluation in excess 
of 40 percent is warranted at any time during the period 
under review.  Reviewing the prior criteria under Diagnostic 
Codes 5293, the Board finds a higher rating cannot be granted 
under that code.  During recent neurological examination, the 
examiner found that the veteran has moderate intervertebral 
disc syndrome, not manifested by persistent symptoms 
compatible with sciatic neuropathy with characteristic signs.  
The examiner found that the intervertebral disc syndrome 
results in recurring pain attacks and that the veteran has 
relief from these attacks.  It did not result in 
incapacitating attacks.  Although ankle reflexes were absent, 
there is no medical evidence showing the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.

The Board also notes that the maximum schedular award is 40 
percent under Diagnostic Code 5292 or 5295, with respect to 
limitation of motion and lumbosacral strain, respectively.  
Hence, no greater benefit can flow to the veteran under 
either Code. Separate ratings under Diagnostic Code 5292 and 
5295 are not assignable because each contemplates limitation 
of motion, among other things. 38 C.F.R. §§ 4.14, 4.71a 
(2005).

As to the consideration of other previous diagnostic codes 
relating to the spine that provide for an evaluation in 
excess of 40 percent (Codes 5289, 5286, 5285), a higher 
evaluation is not warranted.  The Board notes that the 
veteran's claims file does not contain a diagnosis of 
ankylosis of the lumbosacral spine. (Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure. See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992)).  In the absence of ankylosis, the Board may 
not rate the veteran's service-connected low back disability 
as ankylosis. Johnston v. Brown, 10 Vet. App. 80 (1997).  The 
service-connected condition is not the result of fractured 
vertebra.  Consequently, a rating higher than 40 percent is 
not warranted for the veteran's service-connected low back 
disability under either Diagnostic Code 5286 or Diagnostic 
Code 5289. 38 C.F.R. § 4.71a (2003).

Similarly, considering the veteran's lumbosacral strain under 
the criteria that became effective September 26, 2003, an 
evaluation in excess of 40 percent is not appropriate since 
the evidence does not show unfavorable ankylosis of the 
entire thoracolumbar spine. 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5235 to 5243 (2005). Specifically, while the record 
shows that the veteran's range of lumbar spine motion is 
restricted, and that he experiences additional restriction 
from pain, he clearly retains a level of lumbar motion even 
when any functional loss due to pain is considered.  In the 
absence of ankylosis of any portion of the spine, an 
evaluation in excess of 40 percent under the new criteria is 
not warranted.

The competent medical evidence of record does not show that 
the veteran has any bowel or bladder impairment that would 
allow for a separate evaluation. The medical evidence also 
does not show that veteran's service-connected low back 
disability causes any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment so as to warrant a separate rating.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) 
(2005).  During recent orthopedic examination, on 
neurological evaluation motor examination of the back was 
grossly normal; and while during neurological examination, 
the veteran was absent ankle jerks, he had normal strength, 
sensation, and the disability was not manifested by 
persistent symptoms compatible with sciatic neuropathy. The 
record does not show that the veteran's service-connected low 
back disability included any other objective neurologic 
abnormalities.

The Board notes that the maximum schedular rating of 60 
percent was assignable under the prior criteria for 
intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief. See 38 
C.F.R. 4.71a, Diagnostic Code 5293 (2003).  As discussed 
above, the medical evidence does not show that the veteran's 
low back disability approximates that criteria.

The amended criteria rate intervertebral disc disease (now 
reclassified as Diagnostic Code 5243) according to the number 
of incapacitating episodes the veteran experiences in the 
course of a year.  Assignment of a 60 percent rating for 
intervertebral disc syndrome is warranted when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
There is no medical evidence showing the veteran has been 
prescribed bed rest by a physician, nor does the veteran 
allege this is so.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments.  While a lay witness can attest as 
to the visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under the 
rating criteria is not probative evidence.  This is so 
because only someone qualified by knowledge, training, 
expertise, skill, or education, which the veteran is not 
shown to possess, may provide evidence requiring medical 
findings.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities. Although the evidence shows significant 
limitation of motion of the lumbar spine due to the service-
connected disability, there is no evidence that the nature 
and severity of these symptoms are beyond what is 
contemplated by the applicable criteria.  The veteran has 
submitted no evidence showing that his service-connected low 
back disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that the disorder 
has necessitated frequent periods of hospitalization.  Based 
on the foregoing, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Given the nature of the veteran's service-connected low back 
disability as described above, the Board finds that there is 
no basis under any of the Diagnostic Codes discussed above 
for awarding an evaluation higher than the 40 percent rating 
granted here.  Should the veteran's disability picture change 
in the future, he may be assigned a higher evaluation.  See 
38 C.F.R. § 4.1 (2005).  At present, however, there is no 
basis for such an evaluation.

Because the Board finds that the preponderance of the 
evidence establishes that the veteran's service-connected low 
back disability does not meet the criteria for a rating 
greater than the 40 percent granted here, a higher rating 
than the 40 percent granted here, is not warranted, and the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A 40 percent rating for low back disability is granted 
effective January 29, 1999, subject to the controlling 
regulations governing the payment of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


